UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 333-184363 POWERSTORM HOLDINGS, INC. (Name of registrant as specified in its charter) DELAWARE 45-3733512 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 31244 Palos Verdes Dr. W, Ste 245 Rancho Palos Verdes, CA 90275-5370 (Address of principal executive offices) (Zip Code) 424-327-2991 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated Filer ¨ Accelerated Filer ¨ Non-accelerated Filer ¨ Small Reporting Company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x As of November 16, 2015, there were 22,565,809 shares of common stock issued and outstanding. TABLE OF CONTENTS Page PART I. - FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 8 Item 4. Controls and Procedures. 8 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 9 Item 1A. Risk Factors. 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 9 Item 3. Defaults Upon Senior Securities. 11 Item 4. Mine Safety Disclosures. 11 Item 5. Other Information. 11 Item 6. Exhibits. 11 1 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q (this “Report”) contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). Forward-looking statements discuss matters that are not historical facts. Because they discuss future events or conditions, forward-looking statements may include words such as “anticipate,” “believe,” “estimate,” “intend,” “could,” “should,” “would,” “may,” “seek,” “plan,” “might,” “will,” “expect,” “predict,” “project,” “forecast,” “potential,” “continue” negatives thereof or similar expressions. Forward-looking statements speak only as of the date they are made, are based on various underlying assumptions and current expectations about the future and are not guarantees. Such statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, level of activity, performance or achievement to be materially different from the results of operations or plans expressed or implied by such forward-looking statements. We cannot predict all of the risks and uncertainties. Accordingly, such information should not be regarded as representations that the results or conditions described in such statements or that our objectives and plans will be achieved and we do not assume any responsibility for the accuracy or completeness of any of these forward-looking statements. These forward-looking statements are found at various places throughout this Report and include information concerning possible or assumed future results of our operations, including statements about potential acquisition or merger targets; business strategies; future cash flows; financing plans; plans and objectives of management; any other statements regarding future acquisitions, future cash needs, future operations, business plans and future financial results, and any other statements that are not historical facts. These forward-looking statements represent our intentions, plans, expectations, assumptions and beliefs about future events and are subject to risks, uncertainties and other factors. Many of those factors are outside of our control and could cause actual results to differ materially from the results expressed or implied by those forward-looking statements. In light of these risks, uncertainties and assumptions, the events described in the forward-looking statements might not occur or might occur to a different extent or at a different time than we have described. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date of this Report. All subsequent written and oral forward-looking statements concerning other matters addressed in this Report and attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this Report. Except to the extent required by law, we undertake no obligation to update or revise any forward-looking statements, whether as a result of new information, future events, a change in events, conditions, circumstances or assumptions underlying such statements, or otherwise. EXPLANATORY NOTE The financial information disclosed in Item 1 and the notes to the financial statements therein were not reviewed or certified by an auditor. 2 PART 1 - FINANCIAL INFORMATION Item 1. Financial Statements. POWERSTORM HOLDINGS, INC. INDEX TO FINANCIAL STATEMENTS Balance Sheets as of September 30, 2015 and December 31, 2014 (Unaudited) F-2 Statements of Operations for the threeand nine months ended September 30, 2015 and 2014(Unaudited) F-3 Statements of Cash Flows for the nine months ended September 30, 2015 and 2014 (Unaudited) F-4 Notes to the Financial Statements(Unaudited) F-5 F-1 POWERSTORM HOLDINGS, INC. Balance Sheets (Unaudited) September 30, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable - Prepaid expenses Total current assets Furniture and office equipment, net Trademarks & Patents Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable $ $ Advances from related party Accrued Expenses - Capital Lease Liabilities - short – term - Common stock payable Promissory Note (with accrued interest) - Convertible debt, net of discount of $54,375 - Interest payable Derivative Liability Total current liabilities Long Term Liabilities Capital Lease Liabilities - long-term - TOTAL LIABILITIES $ $ Commitments and Contingencies Stockholders’ Deficit Preferred stock, par value $0.01 per share, 5,000,000 shares authorized; 0 shares issued and outstanding Common stock, par value $0.001 per share, 300,000,000 shares authorized; 22,628,578 and 21,506,195 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES & STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these unaudited financial statements. F-2 POWERSTORM HOLDINGS, INC. Statements of Operations (Unaudited) Three Months Ended Three Months Ended Nine Months Ended Nine Months Ended September 30, 2015 September 30, 2014 September 30, 2015 September 30, 2014 Revenues - related party $ Cost of revenues ) Gross profit Operating expenses General and administrative Depreciation expense Total operating expenses Loss from operations ) Other income - - - Gain on Forgiveness of debt - - Interest Expense ) - ) - Unrealized Gain/Loss ) - ) - Net loss $ ) $ ) $ ) $ ) Loss per common share-basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common share outstanding - basic and diluted The accompanying notes are an integral part of these unaudited financial statements. F-3 POWERSTORM HOLDINGS, INC. Statements of Cash Flows (Unaudited) Nine Months Ended Nine Months Ended September 30, 2015 September 30, 2014 Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Share-based compensation Depreciation expense Amortization expense - debt discount Unrealized loss - derivative Gain on settlement of accounts payable - Changes in operating assets and liabilities: Accounts receivable ) ) Accrued Expense - Prepaid expenses ) Accrued Stock Payable expenses - Interest Payable - Accounts payable ) Net cash used in operating activities ) ) Cash flow from investing activities: Purchase of furniture and office equipment ) - Acquisition of Patents & trademarks ) ) Net cash used in investing activities ) ) Cash flow from Financing Activities: Payment of capital lease obligation ) - Payments made on trademarks - Derivative liabilities - Advances from related party - Net cash provided by financing activities Net change in cash and cash equivalents Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ Supplemental disclosure of cash flows information: Cash paid during the period for: - - Interest - - Income taxes - - Non-cash investing and financing activities: Conversion of advance to promissory note - Capital leases - Debt discount - Issuance of common stock for related party advances - Shares issued to repay advances from related party $ - $ Shares issued to settle accounts payable $ $ Additional Paid in Capital contribution by shareholder to payaccounts payable on behalf of the Company $ $ The accompanying notes are an integral part of these unaudited financial statements. F-4 POWERSTORM HOLDINGS, INC. Notes to Financial Statements (Unaudited) NOTE 1 – GENERAL ORGANIZATION AND BUSINESS OPERATIONS Powerstorm Capital Corp. was formed on October 11, 2011 in the state of Delaware. On February 25, 2015, Powerstorm Capital Corp. filed a Certificate of Amendment to the Certificate of Incorporation changing its name to Powerstorm Holdings, Inc. (“we”, “Powerstorm” or the “Company”). The Company intends to be a manufacturer of hybrid energy storage systems that provides reliable off-grid solutions to: a) service providers such as telecom tower operators, managed network operators (MNOs), data centers, mining companies, hospitals, b) rural communities within the emerging markets and, c) the residential/home use and serves disaster recovery requirements. NOTE 2 – BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying interim unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and on the same basis as the annual audited financial statements. In the opinion of management, these financial statements include all adjustments, which, unless otherwise disclosed, are of a normal recurring nature, necessary for a fair presentation of the financial position, results of operations, and cash flows for the periods presented. The results of interim periods are not necessarily indicative of results for the entire year. The balance sheet at December 31, 2014 has been derived from audited financial statements; however, the notes to the financial statements do not include all of the information and notes required by GAAP for complete financial statements. The accompanying interim unaudited financial statements should be read in conjunction with the financial statements and notes thereto for the period ended December 31, 2014, included in the Form 10-K filed with the SEC on April 8, 2015. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Reclassifications Certain accounts in the prior period were reclassified to conform to the current period financial statement presentation. Cash and Cash Equivalents The Company considers all highly liquid, short-term investments purchased with an original maturity of three months or less to be cash equivalents. These investments are carried at cost, which approximates fair value. Intangible Assets The Company’s intangible assets consist of patents and trademarks with indefinite lives. The Company capitalizes the filing and legal fees related to the patent and trademark registrations, which totaled $18,663 and $8,965 as of September 30, 2015 and December 31, 2014, respectively. The Company reviews its indefinite-lived intangible assets for impairment whenever events or circumstances indicate that the carrying amount of an asset may not be recoverable. The Company assesses recoverability by reference to future cash flows from the products underlying these intangible assets. If these estimates change in the future, the Company may be required to record impairment charges for these assets. As of September 30, 2015 and December 31, 2014, no impairment was recorded. F-5 Fixed Assets Furniture and office equipment is stated at cost and depreciated using the straight-line method over 7 years, the estimated useful life of the asset. Computers and software developed or obtained for internal use are depreciated using the straight-line method over the estimated useful life of 5 years. Office leasehold improvements are amortized over 6 years, the term of the lease. Repairs and maintenance are expensed as incurred. Accounting for Derivative Liabilities The Company evaluates stock options, stock warrants or other contracts to determine if those contracts or embedded components of those contracts qualify as derivatives to be separately accounted for under the relevant sections of ASC Topic 815-40,Derivative Instruments and Hedging: Contracts in Entity’s Own Equity. The result of this accounting treatment could be that the fair value of a financial instrument is classified as a derivative instrument and is marked-to-market at each balance sheet date and recorded as a liability. In the event that the fair value is recorded as a liability, the change in fair value is recorded in the statement of operations as other income or expense. Upon conversion or exercise of a derivative instrument, the instrument is marked to fair value at the conversion date and then that fair value is reclassified to equity. Financial instruments that are initially classified as equity that become subject to reclassification under ASC Topic 815-40 are reclassified to a liability account at the fair value of the instrument on the reclassification date. Income Taxes The Company uses the asset and liability method in accounting for income taxes. Under this method, deferred tax assets and liabilities are determined based on differences between financial reporting and income tax carrying amounts of assets and liabilities and are measured using the enacted tax rates and laws that will be in effect when the differences are expected to reverse. The Company reviews deferred tax assets for a valuation allowance based upon whether it is more likely than not that the deferred tax asset will be fully realized. A valuation allowance, if necessary, is provided against deferred tax assets, based upon management’s assessment as to their realization. Revenue Recognition The Company’s revenue generated consisted of revenues from consulting services from a related party. Revenue is recognized at the time when a price is fixed and determinable, persuasive evidence of an arrangement exists, the service has been rendered, and collectability is assured. Share-Based Compensation The Company amortizes the cost of services received in exchange for equity instruments based on the grant date fair value of such instruments over the service period. Equity instruments issued to parties other than employees for acquiring goods or services are recorded at either the fair value of the consideration received or the fair value of the instruments issued in exchange for such services, whichever is more reliably measurable. Fair Value Measurements As defined in FASB ASC Topic No. 820 – 10, fair value is the price that would be received upon the sale of an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. FASB ASC Topic No. 820 – 10 requires disclosure that establishes a framework for measuring fair value and expands disclosure about fair value measurements. The statement requires fair value measurements be classified and disclosed in one of the following categories: Level 1: Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities. The Company considers active markets as those in which transactions for the assets or liabilities occur in sufficient frequency and volume to provide pricing information on an ongoing basis. Level 2: Quoted prices in markets that are not active, or inputs which are observable, either directly or indirectly, for substantially the full term of the asset or liability. This category includes those derivative instruments that the Company values using observable market data. Substantially all of these inputs are observable in the marketplace throughout the term of the derivative instruments, can be derived from observable data, or supported by observable levels at which transactions are executed in the marketplace. Level 3: Measured based on prices or valuation models that require inputs that are both significant to the fair value measurement and less observable from objective sources (i.e. supported by little or no market activity). The Company’s valuation models are primarily industry standard models. Level 3 instruments include derivative warrant instruments. The Company does not have sufficient corroborating evidence to support classifying these assets and liabilities as Level 1 or Level 2. F-6 As required by FASB ASC Topic No. 820 – 10, financial assets and liabilities are classified based on the lowest level of input that is significant to the fair value measurement. The Company’s assessment of the significance of a particular input to the fair value measurement requires judgment, and may affect the valuation of the fair value of assets and liabilities and their placement within the fair value hierarchy levels. The estimated fair value of the variable feature convertible debt instrument was calculated using the black scholes model. Net Loss per Common Share Basic net loss per common share is computed by dividing net loss by the weighted-average number of common shares outstanding during the period. Diluted net loss per common share is determined using the weighted-average number of common shares outstanding during the period, adjusted for the dilutive effect of common stock equivalents. In periods when losses are reported, the diluted weighted-average number of common shares outstanding excludes common stock equivalents because their inclusion would be anti-dilutive. At September 30, 2015, the Company had 2,243,616 stock options and 1,682,785 shares issuable upon the conversion of convertible debt that would have been included in its calculation of diluted net loss per common share if they were not anti-dilutive. Recent Accounting Pronouncements Recently issued or adopted accounting pronouncements are not expected to, or did not have, a material impact on our financial position, results of operations or cash flows. Subsequent Events The Company evaluates subsequent events through the date when financial statements are issued for disclosure consideration. NOTE 3 – GOING CONCERN The accompanying financial statements were prepared in conformity with GAAP, which contemplates continuation of the Company as a going concern and depends upon the Company’s ability to establish itself as a profitable business. The Company is an early stage company and has incurred an accumulated loss of $6,136,389 since inception.The Company has negative working capital of $760,020 and will require additional funds to finance its business plan for the next twelve months.Due to the early stage of the Company, the Company expects to incur additional losses in the immediate future. The Company’s ability to continue as a going concern is dependent upon its ability to generate future profitable operations and/or obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they become due.To date, the Company’s founders have provided funding for operations until the Company raises sufficient capital to provide for the first-year operating expenses. The Company is planning to obtain financing either through the issuance of equity or debt. To the extent that funds generated from any private placements, public offerings, and/or bank financings are insufficient, the Company will have to raise additional working capital through other sources. NOTE 4 – FIXED ASSETS September 30, 2015 December 31, 2014 Furniture and equipment $ $ Computers and software Less: accumulated depreciation ) ) Furniture and office equipment, net $ $ Leasehold Improvements - Total Fixed Assets $ $ F-7 During the nine months ended September 30, 2015 and 2014, the Company recorded depreciation expense of $45,688 and $929, respectively. NOTE 5 – CONVERTIBLE NOTE PAYABLE On June 16, 2015, the Company issued a convertible note to a third party in the principal amount of $87,000 in exchange for cash proceeds of $80,000 (a $7,000 original issue discount). This note is payable with interest bearing 10% per annum on February 16, 2016. The note is convertible, in whole or in part, into shares of common stock of the Company at a conversion price of 43% of the lowest three trading prices of the common stock for the 10 trading days immediately preceding the date of conversion. The Company has the right to redeem the outstanding convertible note at a redemption price of: (i) 125% of the note outstanding thirty (30) days following the issue date; (ii) thirty one (31) to sixty (60) days following the issue date, 130% of the note outstanding; (iii) sixty-one (61) to ninety (90) days following the issue date, 135% of the note outstanding; (iv) ninety-one (91) days to one hundred and eighty days (180) following the issue date, 140% of the note outstanding. The Company evaluated the terms of the convertible note in accordance with ASC 815 – 40, Derivatives and Hedging - Contracts in Entity’s Own Stock and determined that the underlying common stock is indexed to the Company’s common stock. The Company determined that the conversion feature did meet the definition of a liability and therefore bifurcated the conversion feature and accounted for it as separate derivative liability. The Company recognized a debt discount for the amount of the derivative liability in the amount of $80,000 that will be amortized to interest expense of the life of the note. As of September 30, 2015, the amount of discount amortized for these notes was $32,625. NOTE 6 – PROMISSORY NOTE PAYABLE On June 30, 2015, the Company entered into a $34,526 promissory note with Michel J. Freni, the CEO and Chairman for advances and payments made on behalf of the Company. Interest accrues at 8% and the note is due upon demand. NOTE 7 – RELATED PARTY TRANSACTIONS On March 31, 2015, the Company issued 33,045 shares of common stock to a related party, KeyMedia Management, Inc., as reimbursement for $33,045 of advances and payments made on behalf of the Company. These shares were valued at the grant date fair value of the common stock of $33,04 On May 18, 2015, the Company issued 217,402 shares of common stock to a related party, KeyMedia Management, Ltd., as reimbursement for $108,701 of advances and payments made on behalf of the Company. The shares were valued at the grant date fair value of $110,875. The issuance of these shares reduced advances owed to the CEO by the Company of $108,701 and the remainder ($2,174) was considered stock-based compensation. On June 30, 2015, the Company issued 266,667 shares of common stock to a Carmelia Lau as reimbursement for $80,000 of payments made by Michel J. Freni and KeyMedia Management Ltd. on behalf of the Company. The shares were valued at the grant date fair value of $106,667. The issuance of these shares reduced advances owed to the CEO by the Company of $80,000 and the remainder ($26,667) was considered stock-based compensation. During the nine months ended September 30, 2015 and 2014, the Company collected and recorded revenues of $32,710 and $119,563 respectively, from a related party for consulting services.The Company’s President and significant shareholder Anamaria Pruteanu is also the owner of Powerstorm (Amsterdam). During the nine months ended September 30, 2015 Powerstorm (Amsterdam) generated revenues of $156,345 from related party acting as a sales agent for the Company of the sale of hybrid systems to Maktech & Tel. The Company’s President and significant shareholder Anamaria Pruteanu is also the owner of Powerstorm (Amsterdam). On September 21, 2015, the Company entered into Supply Agreement with C4V to design, test and purchase lithium ion batteries.C4V is a technology development company which holds the intellectual property for for energy storage such as lithium ion batteries.The Company’s CTO, Dr. Shailesh Upreti is a member of the LLC and holds 47.08% ownership and is a member of its Board of Directors.The agreement will remain in affect until 2021. F-8 NOTE 8 - CAPITAL LEASES (Need to add schedule) The Company entered into a capital lease agreements with third parties during the nine months ended September 30, 2015 to rent office equipment. The capital leases contain a bargain purchase option at the end of the leases. The future minimum lease payments required under the capital lease obligations and the present value of the minimum lease payments as of September 30, 2015 are as follows: For the year ending Sep 30, 2015 $ Total minimum lease payments Less: amount representing interest ) Present value of net minimum lease obligations Less: current maturities of capital lease obligations ) Long-term capital lease obligations $ NOTE 9 – DERIVATIVE LIABILITIES Activity for derivative liability related to the variable conversion feature on convertible debt during the nine months ended September 30, 2015 was as follows: Balance at December 31, 2014 Initial valuation of derivative liability upon issuance of variable feature convertible note Change in fair value of derivative liability Balance at Sep 30, 2015 Convertible debt $ Total $ The fair value of the derivative was valued on the date of the issuance of the convertible debt using the Black-Scholes option pricing model with the following weighted average assumptions: (1) risk free interest rate 1%, (2) term of 0.67 years, (3) expected stock volatility of 155%, (4) expected dividend rate of 0%, and (5) common stock price of $0.51. The fair value of the derivative was valued on September 30, 2015 using the Black-Scholes option pricing model with the following weighted average assumptions: (1) risk free interest rate 1%, (2) term of 0.38 years, (3) expected stock volatility of 155%, (4) expected dividend rate of 0%, and (5) common stock price of $0.11. F-9 NOTE 10 – COMMITMENTS AND CONTINGENCIES Operating Lease On October 18, 2013, the Company entered into a lease agreement with a third party to rent office premises. The lease commencement date was November 1, 2013 and ends on December 31, 2016. The Company entered into a lease addendum on February 20, 2015. Pursuant to the lease addendum, the monthly lease payment is $2,600 for January 1, 2015 through June 30, 2015, and increases to $4,800 per month starting July 1, 2015. The lease term is through February 28, 2021. Rent expense was for the nine months ending September 30, 2015 and 2014 was $29,277 and $20,000, respectively. Employment Agreements CEO employment agreement On January 1, 2014, the Company entered into an employment agreement with its CEO, effective through December31, 2016. Pursuant to the agreement, the CEO shall receive a minimum annualized salary of $300,000. During the nine months ended September 30, 2015, the Company recorded $225,000 of compensation expense for this agreement, which is recorded in accrued expenses at September 30, 2015. CFO employment agreement On December 31, 2014, the Company entered into an employment agreement with its CFO, effective through March31, 2018, in which the CFO will provide consulting services to the Company. Pursuant to the agreement, the CFO shall receive an annualized salary of $208,000, of which 50% shall be paid in cash and 50% shall be paid in stock options. During the nine months ended September 30, 2015, the CFO received $66,106 in consulting fees. No additional stock options are issuable pursuant to this agreement in 2015. In addition to a salary, the CFO will be provided with a 3% ownership of the Company to be issued in common stock. The shares vest in three 1% installments on January 1, 2016, 2017, and 2018. The Company will value this obligation each quarter and record a common stock payable until the obligation is paid for in common stock of the Company. Pursuant to this agreement, the Company recorded share-based compensation expense of $18,668 for the nine months ended September 30, 2015. NOTE 11 – EQUITY The Company is authorized to issue 305,000,000 shares of capital stock. These shares are divided into two classes, with 300,000,000 shares in common stock at $0.001 par value and 5,000,000 shares in preferred stock at $0.01 par value. Issuance of common stock During September 2015, the company granted 20,000 shares of common stock fully vested to Shailesh Upreti and will issue them in the month November 2015 in exchange for consulting services and the Board deemed it in the best interest to grant the 20,000 shares of common stock at a purchase price of $0.19. During September 2015, the company granted 15,000 shares of common stock fully vested to Gregg Jaclin and will issue them in the month of November 2015 in exchange for services and the Board deemed it in the best interest to grant the 15,000 shares of common stock at a purchase price of $0.19. During September 2015, the Company granted 47,769 shares of common stock at purchase price of $0.19 per share to Szaferman, Lakind, Blumstein, Blader, P.C and will issue them in the month of November 2015 in satisfaction of the $9,076.09 outstanding accounts payable. During August 2015, the company issued 150,000 shares of common stock fully vested to The Governance Box in exchange for consulting services and the Board deemed it in the best interest to grant the 150,000 shares of common stock at a purchase price of $0.25. On July 1, 2015, the Company issued 100,000 shares of common stock to The Brewer Group as part of contract signed on April 9, 2015. F-10 During June 2015, the Company issued 266,667 shares of common stock at their fair value to an individual as reimbursement for $80,000 of advances and payments made on behalf of the Company by Michel J. Freni and KeyMedia Management Ltd. During June 2015, the Company issued 50,000 shares of common stock to a director of the Company for services. The Company recorded stock-based compensation of $75,000 based on the grant date fair value of the common stock. During May 2015, the Company issued 217,402 shares of common stock at their fair value to a related party, KeyMedia Management, Ltd., as reimbursement for $108,701 of advances and payments made on behalf of the Company. During May 2015, the Company issued 100,000 shares of common stock to the Company’s CFO for services. The Company recorded stock-based compensation of $145,000 based on the grant date fair value of the common stock. During May 2015, the Company issued 22,500 shares of common stock to consultants for services. The Company recorded stock-based compensation of $16,775 based on the grant date fair value of the common stock. During April 2015, the Company entered into a consulting agreement for Business Development and Marketing services with a third party. The agreement is effective through December 31, 2015. In exchange for the services, the Company agreed to a consulting fee of $2,000 per month. In addition, the Company agreed to grant 100,000 shares of common stock on April 1, 2015, July 1, 2015, October 1, 2015 and January 1, 2016 (400,000 shares in aggregate). The Company recorded stock-based compensation of $150,933 based on the grant date fair value of the common stock. During March 2015, the Company issued 33,045 shares of common stock to a related party for $33,045 of advances and payments made on behalf of the Company. Stock Options A summary of the Company’s option activities for the nine months ended September 30, 2015 is as follows: Options Weighted-Average Exercise Price Weighted-Average Remaining Contractual Term Weighted-Average Grant Date Fair Value Options Outstanding, December 31, 2014 $ $ $ Options Granted $ Options Exercised Options Forfeited $ ) $ 0 .43 $ $ Options Outstanding at September 30, 2015 $ $ $ Options Vested and Exercisable as on September30, 2015 During the year ended December 31, 2014, the Company appointed seven new members to its Board of Advisors and granted 10,000 non-qualified stock options (70,000 in aggregate) to each advisor that vest upon one year of service. The stock options were valued using the Black-Scholes option pricing model. Fair values of these options were calculated using the following inputs in the valuation model; 10-year term; $0.10 exercise price; common stock price of $0.10 - $2.15; risk free rate of 2.47%- 3.00% and volatility of 156%-159%. The grant date fair value of these stock options was $74,313. The Company recorded $24,346 of stock-based compensation expense during the six months ended June 30, 2015 in connection with these stock options. The remaining $1,973 of stock compensation expense will be expensed during the remainder of 2015. On December 31, 2014, the Company granted 259,706 stock options to the Company’s CFO. The stock options were valued using the Black-Scholes option-pricing model. Fair value of these options was calculated using the following inputs in the valuation model; 10-year term; $0.43 exercise price; common stock price of $1.50; risk free rate of 2.17% and volatility of 156%. The grant date fair value of the stock options was $386,724 and will vest in four equal installments quarterly over one year. On May 29, 2015, the CFO forfeited 100,000 stock options. The grant date fair value of the remaining stock options pursuant to this agreement is $238,034. During the six months ended June 30, 2015, the Company recorded share-based compensation of $119,017 pursuant to these stock options related to 79,853 stock options that vested. The remaining $119,017 will be expensed during the remainder of 2015. F-11 On April 9, 2015, the Company granted 213,000 stock options to the various independent contractors, independent consultants and advisors. The stock options were valued using the Black-Scholes option pricing model. Fair value of these options was calculated using the following inputs in the valuation model; 10-year term; $0.43 exercise price; common stock price of $1.50; risk free rate of 1.97% and volatility of 156%. The grant date fair value of the stock options was $163,770. The stocks option grants have various vesting schedules as approved by the Board of Directors, of which 43,000 stock options vested during quarter ending June 30, 2015, 20,000 will vest on December 31, 2015 and the remaining 150,000 vest in quarterly installments on July 1, 2015, October 1, 2015 and January 1, 2016. The Company recorded $97,133 of stock-based compensation expense during the six months ended June 30, 2015 in connection with these stock options. The remaining $66,637 of stock compensation expense will be expensed during the remainder of 2015. On April 10, 2015, the Company granted 400,000 stock options for The Brewer Group for Business Development and Marketing Services. The stock options were valued using the Black-Scholes option pricing model. Fair value of these stock options was calculated using the following inputs in the valuation model; 10-year term; $0.43 exercise price; common stock price of $0.78; risk free rate of 1.96% and volatility of 156%. The grant date fair value of the stock options was $307,532 and will vest on January 1, 2016. The Company recorded $102,511 of stock-based compensation expense during the six months ended June 30, 2015 in connection with these stock options. The remaining $205,021 of stock compensation expense will be expensed during the remainder of 2015. On May 4, 2015, the Company granted 40,000 stock options to four (4) of its Board of Advisors for compensation during the fiscal year 2015. The stock options were valued using the Black-Scholes option pricing model. Fair value of these options was calculated using the following inputs in the valuation model; 10-year term; $0.43 exercise price; common stock price of $0.10; risk free rate of 2.05% to 2.16% and volatility of 155%. The grant date fair value of the stock options was $3,897 and will vest on December 31, 2015. The Company recorded $1,299 of stock-based compensation expense during the six months ended June 30, 2015 in connection with these stock options. The remaining $2,598 of stock compensation expense will be expensed during the remainder of 2015. NOTE 12 -FAIR VALUE MEASUREMENTS The following table sets forth, by level within the fair value hierarchy, the Company’s financial assets and liabilities that were accounted for at fair value on a recurring basis as of September 30, 2015: FAIR VALUE MEASUREMENTS Quoted Prices In Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs Total Carrying Value as of September 30, (Level 1) (Level 2) (Level 3) Variable conversion features- convertible debt derivatives $ $ Total $ The following table sets forth a reconciliation of changes in the fair value of financial liabilities classified as level 3 in the fair value hierarchy: Significant Unobservable Inputs (Level 3) Three Months Ended September 30, Beginning balance $
